Order filed November 6, 2015




                                    In The

                               Court of Appeals
                                   For The

                        First District of Texas
                                 ___________

                          NO. 01-14-00938-CR
                                 ____________

                  XAVIER SHROD DUKES, Appellant

                                      V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 232nd District Court
                         Harris County, Texas
                     Trial Court Cause No. 1407998

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 74.

      The exhibit clerk of the 232nd District Court is directed to deliver to the
Clerk of this court the original of State's Exhibit 74, on or before November 16,
2015. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State's Exhibit 74, to the
clerk of the 232nd District Court.



                                               PER CURIAM